UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4191



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL SHAWN TUCKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00179)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Monica L. Dillon, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Shawn    Tucker       appeals      the   eighty-four   month

sentence   he   received    after     pleading     guilty      to   conspiracy    to

manufacture methamphetamine, in violation of 21 U.S.C. § 846

(2000).     Tucker    argues   that       this   court     improperly   affords    a

presumption of reasonableness to sentences that fall within the

properly calculated guidelines range, and that the sentence he

received exceeded the term necessary to effectuate the sentencing

objectives set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).    As we conclude that neither claim has merit, we affirm.

            At sentencing, the parties agreed that the applicable

advisory   guidelines      range    was    seventy    to    eight-seven   months’

imprisonment.    The eighty-four month term of imprisonment imposed

by the district court falls within that range.*                Moreover, the term

is substantially below the twenty-year maximum authorized by 21

U.S.C. § 841(b)(1)(C) (2000).             Accordingly, Tucker’s sentence is

presumptively reasonable.          United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).       Although Tucker challenges the validity and

constitutionality     of    this    presumption       of    reasonableness,      the

Supreme Court recently upheld our application of the presumption,

Rita v. United States, 127 S. Ct. 2456, 2462 (2007), and Tucker

offers no compelling argument to rebut it.                 Accordingly, Tucker’s


     *
      Although Tucker’s brief states that he received an eighty-
seven month sentence, the judgment provides a term of eighty-four
months’ imprisonment.

                                      - 2 -
challenge fails.   We further reject Tucker’s conclusory contention

that his sentence exceeds that which would be necessary to fulfill

the sentencing objectives enumerated in 18 U.S.C.A. § 3553(a).

          We affirm Tucker’s sentence.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -